IN RE: Winn-Dixie Stores Inc.; Applying for Writ of Certiorari and/or Review; to the Court of Appeal, Third Circuit, Number CW87-0312; Parish of St. Landry 27th Judicial District Court Div. “C” Number 85-0376-C.
Denied.*
MARCUS, LEMMON and COLE, JJ., would grant the writ.

The Court notes that there is a mistake in the Southern Reporter in the case of McCardie v. Wal-Mart Stores, Inc., 511 So.2d 1134 (La.1987), which was referred to by the court of appeal in the present case. In the McCardie case, Justice Lemmon, rather than Justice Dennis, voted to grant a rehearing.